Case 3:19-cv-00813-REP Document 35-7 Filed 05/15/20 Page 1 of 2 PageID# 957




                          Exhibit 7
          Case 3:19-cv-00813-REP Document 35-7 Filed 05/15/20 Page 2 of 2 PageID# 958




  From: Leslie Peterson <leslie.peterson@chmuraecon.com>
  Sent: Friday, March 20, 2015 3:57 PM
  To: Rick Lombardo <rick.lombardo@chmuraecon.com>; James Donovan <james.donovan@chmuraecon.com>
  Cc: John Chmura <john.chmura@chmuraecon.com>; Jennifer Zeagler <jennifer.zeagler@chmuraecon.com>; Chris
  Chmura <chris.chmura@chmuraecon.com>
  Subject: Commissions

  Good afternoon,
  Commissions will be paid on a monthly basis. Jennifer will process commissions based on a report we are
  creating in Salesforce.

  In the beginning of your position as account administrators we have the following commission structure for
  JobsEQ license sales:


     • Prospect identified by someone at Chmura different that yourselves and your role was basically to get a
       signature on an ASA, this is somewhat close to the level of effort to renew a client therefore falls into
       the 3% commission bucket.
     • Prospect identified by someone other than yourselves, demos given multiple time before you, but you
       did some more follow-up work to coordinate a new trial and close the deal with an ASA, we are
       providing commission on a judgment basis.
     • Full commissions mean that you prospect a new client, organize the demo (eventually GIVE the demo)
       and close the deal is your negotiated 15% commission.


  Jennifer will process commissions for March at the end of April.

  Please let me know if you have any questions.

  Leslie Peterson
  President & Chief Strategy Officer
  Chmura Economics & Analytics
  1309 E. Cary Street
  Richmond, VA 23219
  www.chmuraecon.com
  804.554.5400 Office
  804.512.7437 Mobile




                                                         1



CONFIDENTIAL                                                                                       CHMURA0204228
